DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,439,651 A to Kato (Kato).
In reference to claims 1, 9 and 11, Kato discloses an outboard motor comprising an exhaust purification structure, the exhaust gas purification structure comprising: an exhaust gas pipe (27, Fig. 2) including an exhaust gas passage through which exhaust gas of an internal combustion engine is allowed to flow; and a catalyst (45) provided in the exhaust gas passage and configured to purify the exhaust gas by allowing the exhaust gas to pass through an inside thereof, wherein a coolant flow passage (28, 29, 34) allowing a coolant that cools the exhaust 
In reference to claim 2, Kato discloses the exhaust gas purification structure according to claim 1, wherein the exhaust gas pipe includes an inner pipe (27, 41) having the exhaust gas pipe on an inner side thereof, and an outer pipe (22, 31) that houses the inner pipe and forms the coolant flow passage between the outer pipe and the inner pipe, and the coolant flow passage is formed around an entire outer surface of the inner pipe. 
In reference to claim 3, Kato discloses the exhaust gas purification structure according to claim 1, wherein the inner surface of the exhaust gas pipe forming the exhaust gas passage includes a recessed portion configured to hold the catalyst, and the exhaust gas bypass passage includes a groove portion provided in an inner surface of the recessed portion (the section containing elements 48 and 49). 
In reference to claim 4, Kato discloses the exhaust gas purification structure according to claim 1, further comprising: a support member (48, Fig. 2; 42, 43, Fig. 3) that is configured to support the catalyst and is secured to the exhaust gas pipe, wherein the support member forms a gap, which forms the exhaust gas bypass passage, between the inner surface of the exhaust gas pipe forming the exhaust gas passage and an outer surface of the catalyst. 

In reference to claim 6, Kato discloses the exhaust gas purification structure according to claim 5, wherein the support member is provided at least at one axial direction end side of the catalyst, protrudes outward from the catalyst, and is secured to the exhaust gas pipe (see Figs. 2, 3).
In reference to claim 7, Kato discloses the exhaust gas purification structure according to claim 5, wherein the catalyst and the support member form a catalyst cartridge by being secured to each other through any one of fitting, screwing, welding, and brazing (see Fig. 2; catalyst is fitted into elements 48 and the recess in 43).
In reference to claim 8, Kato discloses the exhaust gas purification structure according to claim 1, wherein the exhaust gas pipe has a structure in which the exhaust gas pipe is configured to be divided in an axial direction and the catalyst is inserted from a divided portion of the exhaust gas pipe and secured, or a structure in which a portion of the exhaust gas pipe is configured to open and close and the catalyst is inserted and secured in a state where the exhaust gas pipe is open (see Fig. 2; the catalyst is accessible by separating the flange 37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claims 9 and 11 above, and further in view of US 7,264,520 B1 to Taylor et al. (Taylor).
In reference to claims 10 and 12, Kato discloses the outboard motor according to claims 9 and 11, but fails to explicitly disclose independent cooling of the engine and exhaust and a heat exchanger. However, Taylor discloses a similar outboard motor wherein the cooling structure includes a passage configured to cool the internal combustion engine (the loop including element 20, Fig. 7) and a passage (from element 78 to elements 74 and 76) configured to cool the exhaust gas pipe (90) independently from each other and wherein the cooling circulation passage includes, in a passage through which the coolant circulates, a heat exchanger (40) configured to cool the coolant, and the outboard motor takes in cooling water through a water intake port (78) and cools the coolant by guiding the cooling water to the heat exchanger. It would have been obvious for a person of ordinary skill in the art before the 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0223819 A1 and US 5,433,073 A each appear to also anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                           
23 February 2022